NOT RECOMMENDED FOR PUBLICATION

                                           No. 17-5742
                                                                                        FILED
                          UNITED STATES COURT OF APPEALS                          Jun 05, 2018
                               FOR THE SIXTH CIRCUIT                          DEBORAH S. HUNT, Clerk

 UNITED STATES OF AMERICA,                                )
                                                          )
                                                                  ON APPEAL FROM THE
        Plaintiff-Appellee,                               )
                                                                  UNITED STATES DISTRICT
                                                          )
                                                                  COURT FOR THE WESTERN
 v.                                                       )
                                                                  DISTRICT OF TENNESSEE
                                                          )
 KEONA GORMAN,                                            )
                                                                  OPINION
                                                          )
        Defendant-Appellant.                              )


       Before: KEITH, ROGERS, and BUSH, Circuit Judges.

       JOHN K. BUSH, Circuit Judge. Keona Gorman pleaded guilty to and was convicted of

lying to a grand jury. Facing an advisory guidelines range of 21 to 27 months of imprisonment,

she received a below-guidelines sentence of 16 months. She raises two issues on appeal. One:

Did the district court err in assessing a criminal-history point for her prior criminal-impersonation

conviction? Two: Was her sentence substantively unreasonable? Because the district court

properly followed the advisory guidelines in counting Gorman’s criminal-history score, and

because the district court did nor plainly err or abuse its discretion in imposing Gorman’s below-

guidelines sentence, we affirm.

                                                 I

       The Sentencing Guidelines instruct sentencing courts to compute a defendant’s criminal

history by including all felony offenses and some misdemeanors. Certain misdemeanors “and

offenses similar to them, by whatever name they are known, are counted only if (A) the sentence

was a term of probation of more than one year or a term of imprisonment of at least thirty days, or

(B) the prior offense was similar to an instant offense.” USSG § 4A1.2(c)(1). Those certain
misdemeanors include giving “[f]alse information to a police officer.” Id. Under § 4A1.2, then,
No. 17-5742, United States v. Keona Gorman

the district court should count Gorman’s prior criminal-impersonation conviction if it was similar

to the offense of giving false information to a police officer and (1) Gorman’s “sentence was a

term of probation of more than one year or a term of imprisonment of at least thirty days” or

(2) Gorman’s “prior offense was similar to [her] instant offense” of lying to a grand jury. But,

there is another way to count Gorman’s prior criminal-impersonation offense: if Gorman’s prior

conviction is not similar to any of the § 4A1.2 offenses in the first place, then the guideline does

not apply and the district court should count the prior offense so long as no other guideline counsels

its exclusion.

       Gorman’s prior misdemeanor criminal-impersonation conviction arose under Tenn. Code

Ann. § 39-16-301, which provides in relevant part that

       (a) A person commits criminal impersonation who, with intent to injure or defraud
               another person:
       (1) Assumes a false identity;
       (2) Pretends to be a representative of some person or organization;
       (3) Pretends to be an officer or employee of the government; or
       (4) Pretends to have a handicap or disability.
Tenn. Code Ann. § 39-16-301 (2009).
       In determining whether this offense is similar to giving false information to a police officer,

we and the district court are advised to “use a common sense approach,” USSG § 4A1.2 cmt.

n.12(A), taking into account factors including the elements of the crimes and the seriousness of

and punishment for each offense. Id.; see also United States v. Duckro, 466 F.3d 438, 448 (6th

Cir. 2006). Taking such an approach, we can find no fault in the district court’s conclusion that

criminal impersonation under Tennessee law is not similar to providing false information to an

officer. After all, a conviction for criminal impersonation can be sustained when the defendant

has neither pretended to be a police officer nor made any representation whatsoever to a police

officer. And giving false information to a police officer does not require the defendant to

impersonate anyone. Cf. United States v. Hall, 71 F.3d 569, 572–73 (6th Cir. 1995). We therefore

affirm the district court’s holding that Gorman’s prior criminal-impersonation conviction is not




                                                  2
No. 17-5742, United States v. Keona Gorman

excluded from sentencing consideration by § 4A1.2 and should be counted as a prior offense in

the calculation of Gorman’s criminal-history score.



                                                  II

       Gorman next appeals her sentence as substantively unreasonable. We review this challenge

under a “deferential abuse-of-discretion standard.” United States v. Yancy, 725 F.3d 596, 598 (6th

Cir. 2013) (citing Gall v. United States, 552 U.S. 38, 41 (2007)). “A sentence may be considered

substantively unreasonable when the district court selects the sentence arbitrarily, bases the

sentence on impermissible factors, fails to consider pertinent § 3553(a) factors, or gives an

unreasonable amount of weight to any pertinent factor.” United States v. Brown, 501 F.3d 722,

724 (6th Cir. 2007). Under 18 U.S.C. § 3553(a), as the district court here recognized, the sentence

imposed must, among other things, be “sufficient, but not greater than necessary . . . , to reflect the

seriousness of the offense, to promote respect for the law, and to provide just punishment for the

offense.” See Sentencing Hr’g Tr. 47:22–24.

       Gorman undoubtedly presents a sympathetic case: among other things, she is a single

mother with a dependent baby and no felony background, and the grand-jury proceeding in which

she lied was a proceeding against her abusive boyfriend. But the district court recognized those

circumstances and the seriousness of Gorman’s crime, considered the § 3553(a) factors, and
imposed a below-guidelines sentence well within its discretion. Nor does the district court’s failure

to explain the precise basis for its sentence (that is, why it departed downward by five months but

not more than that) make the sentence unreasonable. Gorman’s below-guidelines sentence is

presumed to be reasonable, and it is Gorman who bears the “demanding” burden of proving that

such a sentence “is unreasonably long.” United States v. Curry, 536 F.3d 571, 573 (6th Cir. 2008).

The district court amply articulated its reasoning to support a sentence of confinement, see

Sentencing Hr’g Tr. 48–50, and considered the factors weighing in favor of a below-guidelines

term, see id. 50–56. We cannot say that the district court plainly erred or abused its discretion in
sentencing Gorman.

                                                  3
No. 17-5742, United States v. Keona Gorman

                                             III

      We therefore AFFIRM the district court and dismiss all outstanding motions as moot.




                                             4